DETAILED ACTION
RE: Iwahori et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 4/18/2022 is acknowledged.
3.	Claims 1-11 are pending. Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
4.	Claims 1-6 are under examination.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 12/26/2019 and 6/5/2020 have been considered by the examiner.

Drawings
7.	The drawings are objected to because Figs. 7 and 8 contain figure, or view numbers that have incorrect orientation.  Reference characters, sheet numbers, and view numbers must be oriented in the same direction as the view. See 37 CFR1.84(p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
8.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 26, line 21, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
9.	Claim 6 is objected to for the recitation of the term “derived” as the exact meaning of the term is not known. The term “derived'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the specification. The primary deficiency in the use of this term is the absence of an ascertainable meaning for the term. 
10.	Claim 3 is objected to for the recitation “tumor-cytotoxic activity”.  The exact meaning of the phrase is unclear.  

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/a natural phenomenon without significantly more. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, the claims meet step 1 as the instant claims are drawn to a process. The claims also meet prong one of step 2A because the claims recite the following law of nature or natural phenomenon: 
a correlation between the damaging effect of a cancer patent’s peripheral blood mononuclear cells (PBMC) against tumor cells and responsiveness of the tumor to an immunotherapy.
The claims also recite an abstract idea, i.e. the step of comparing the value that reflects the cytotoxic activity against tumor with a corresponding reference value and determining that the tumor cells are damaged when the value is higher than the corresponding reference value.
The claims do not meet prong two of step 2A because the combination of additional elements fails to integrate the judicial exception into practical application. Regarding claims 1, 3 and 6, the additional elements (beyond the judicial exceptions) are i) contacting directly or indirectly peripheral blood mononuclear cells collected from a patient who is a target for treatment of a malignant tumor with tumor cells in vitro, ii) determining whether the tumor cells that contacted with the peripheral blood mononuclear cells in step 1 are damaged. 
Regarding claims 2, 4 and 5, the contacting is in the presence of a bispecific antibody that binds to a T cell surface antigen and a tumor surface antigen.
These elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. According to 2019 PEG updates, limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:

    PNG
    media_image1.png
    625
    657
    media_image1.png
    Greyscale

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
    PNG
    media_image2.png
    447
    656
    media_image2.png
    Greyscale

In the instant case, the additional elements are insignificant extra-solution activity. Data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims also fail to apply or use a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, or improve to the functioning of a compute or any other technology or technical field. 
The claims also fail to meet step 2B because the additional elements were well known and conventional in the art as evidenced by Torisu-Itakura et al. (J Immunother, 2011, 34(8): 597-605, IDS filed on 6/5/2020). Torisu-Itakura et al. teaches a method comprising contacting peripheral mononuclear blood cells (PBMC) isolated from melanoma patients with allogeneic or autologous melanoma cells in vitro in the presence or absence of a bispecific antibody that binds to CD3 (T cell surface antigen) and MCSP (melanoma surface antigen), and measuring the cytotoxic activity of PBMC against the melanoma cells (see abstract and page 4, FACS-based cytotoxicity assay). 
Therefore, the additional steps/elements do not add significantly more to the judicial exception. 
Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101.
	
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torisu-Itakura et al. (J Immunother, 2011, 34(8): 597-605, IDS filed on 6/5/2020).
Torisu-Itakura et al. teaches a method for a more clinically relevant assessment of MCSP-BiTE anti-tumor activity, comprising contacting peripheral mononuclear blood cells (PBMC) isolated from melanoma patients with allogeneic (cultured melanoma cell line) or autologous melanoma cells in vitro in the presence or absence of a bispecific antibody (MCSP BiTE) that binds to CD3 (T cell surface antigen) and MCSP (melanoma surface antigen), measuring the cytotoxic activity of PBMC against the melanoma cells, and comparing the cytotoxic activity to a corresponding reference value (cytotoxic activity in the absence of effector cells) (see abstract, page 4, under subheading FACS-based cytotoxicity assay, page 6, para 4 and Figs. 2 and 3). Torisu-Itakura et al. teaches that the total number of melanoma cells corresponded to the number of PKH67-stained cells that had a structurally intact cell membrane; the subgroup of melanoma cells that also stained with PI or 7AAD represented dead cells; cells that stained with annexin V represented cells in early stages of apoptosis (page 4, under subheading FACS-based cytotoxicity assay). 

15.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 2019/0170752, pub. date: 6/6/2019, effectively filed date: 8/8/2016).
Luo et al. teaches an ex vivo or in vitro method for predicting clinical response of a cancer patient to treatment by an immune checkpoint inhibitor, or a combination of two or more thereof, a combination of an immune checkpoint inhibitor and other antitumor drugs, comprising 1) co-culturing primary tumor cells from a cancer patient, or cancer cells of a cancer cell line, with lymphocytes containing T cells and an BiTE antibody, in the presence or absence of the immune checkpoint inhibitor or a combination of two or more thereof or a combination of an immune checkpoint inhibitor and other antitumor drugs; 2) determining whether the release of IFN-γ due to the activation of T cells by the BiTE antibody is increased in the presence of the immune checkpoint inhibitor or a combination of two or more thereof or a combination of an immune checkpoint inhibitor and other antitumor drugs as compared to the one absence thereof, wherein the lymphocytes containing T cells are autologous peripheral blood mononuclear cells (PBMC) (para [0016]-[0028], [0126]). Luo et al. teaches that the resultant activation of T cells releases cytokines such as IFN-gamma and elicits a cytolytic response by driving a highly effective target cell killing machinery ([0044]). The level of released IFN-γ meets the limitation of a value that reflects the cytotoxic activity of the T cells against tumor cells and tumor cell damage.

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643